Affirmed and Memorandum Opinion filed May 27, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00900-CR

                         JESUS VASQUEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1591185

                         MEMORANDUM OPINION

      Appellant appeals his conviction for possession with intent to deliver a
controlled substance. Appellant’s appointed counsel filed a brief in which counsel
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by assigning issues that
might arguably support the appeal, and explaining why those issues do not raise
arguable error. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On December 7, 2020, appellant filed a pro se
response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro
se response and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      We affirm the trial court’s judgment.



                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2